DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida (US 2012/0114319; already of record).
claim 35, Kishida discloses, a method for making changes in an optical feature of a modular lens system (Fig. 2) that is configured to use with a camera (200), the method comprising:
providing a user input (253, 255, 355) to a microcontroller (201, 301, 401) in the modular lens system; and 
changing an optical feature in the modular lens system by operation of a motor (331, 431) of the modular lens system that is operatively connected with one of the one or more lenses (Para. 0039, lines 17-32), wherein motor operation is provided in response to an output signal provided by the microcontroller based on the user input (253, 255, 355), and wherein the microcontroller does not provide an output signal based on any control signal from a camera that the modular lens system is used with (Para. 0019).
Regarding claims 38-40, Kishida further discloses, the modular lens system comprises a front lens section (300) and a central lens system (400), and wherein each of the front lens section and central lens section comprise at least one or the one or more lenses (332, 432), during the step of providing, the user input (253, 255, 355) comprises physically contacting a user input element of the modular lens system (see Fig. 1), and during the step of providing, the user input comprises using a remote device (Para. 0019) such that the user does not directly contact the modular lens system.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 2012/0114319; already of record) as applied to claim 35 above, in view of Komine (US 3,968,504; already of record).
Kishida remains as applied to claim 35 above. 

Komine teaches, from the same field of endeavor that in a modular lens system (Fig. 5) for use with a camera (1) that it would have been desirable to make the modular lens system comprises a front lens section (14, 15) coupled to a central lens section (11), and wherein changes in the optical feature of the modular lens system comprises interchanging different front sections with the central section (14, 15 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modular lens system comprises a front lens section coupled to a central lens section, and wherein changes in the optical feature of the modular lens system comprises interchanging different front sections with the central section as taught by the modular lens system for use with a camera of Komine in the modular lens system for use with a camera of Kishida since Komine teaches it is known to include this feature in a modular lens system for the purpose of providing a simple and compact modular lens system that provides different photographing effects with reduced costs.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 2012/0114319; already of record) as applied to claim 35 above, and further in view of Yumiki (US 2010/0208122).
Kishida remains as applied to claim 35 above.
Kishida does not disclose the modular lens system is configured to for interchangeable use with different camera.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modular lens system is configured to for interchangeable use with different camera as taught by the modular lens system of Yumiki in the modular lens system of Kishida since Yumiki teaches it is known to include these features in a modular lens system for use with a camera for the purpose of providing an efficient and easy to use modular lens system.
Examiner Comments
The Examiner points out the independent claim 35 would be allowable if the following structural features are incorporated into the claim “a front section including one or more lenses; a central section configured to be coupled to the front section and including one or more lenses, the central section comprising a microcontroller and a user input element operatively connected with the microcontroller; and one or more motors configured to move the one or more lenses of the central section to effect a change in optical properties”.
Allowable Subject Matter
Claims 21 and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding claim 21, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the microcontroller does not a receive any control signal from a 
Regarding claim 27, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central lens section comprises a microcontroller that is operatively connected to provide a control signal to the one or more motors based on user input to an input element of the central lens section, and wherein the modular lens system does not receive a control signal from any camera that the modular lens system is used with for the purpose of providing modular lens system with reduced costs and improved focus and image softness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/29/2021